DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-4, 6-11, 13-18 and 20-23, now renumbered as claims 1-20, have been examined. 

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20-23 are allowed over prior arts of record.

Response to Arguments
Applicant’s arguments, see Appeal Brief filed on 12/03/2019, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8 and 15 are allowed in view of the examiner’s amendment and for reasons presented by the applicant in the Remarks. Claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20-23 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Taylor teaches: When a user logs onto a first DB server which does not contain the user’s data, the first DB server identifies other DB servers which contain the user’s data and obtains the user’s data from the closest DB server. Prior art of record Sirleaf teaches: The global database module searched the global database for the personal identifier and retrieves a system identifier using the personal identifier and is relayed back to the first zone database module. The first zone database module uses the system identifier to retrieve patient data from the first zone database and send to be stored in a second local database. Prior art of record Richard teaches: A user identifier is used to identify a device identifier of a user’s device when packets are received from the user’s device. 
However, Taylor, Sirleaf and Richmond fail to teach: “in an instance in which a user account comprising an identifier is detected as omitted from a list of managed users managed by a management service, searching a first directory service for a plurality of first user attributes based at least in part on the identifier”.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9241003 to Novack et al: A method of authenticating an entity includes associating a local identity of the entity with a global identity of the entity, the local identity being associated with a first one of a plurality of restricted access zones, associating the global identity of the entity with particular ones of the plurality of restricted access zones for granting access to the particular ones of the plurality of restricted access zones, receiving an authentication request from the entity to access a second one of the plurality of access zones where the authentication request includes the local identity of the entity, and authenticating the entity for access to the second one of the plurality of access zones responsive to receiving the authentication request when the second one of the plurality of restricted access zones is one of the particular ones of the plurality of restricted access zones that are associated with the global identity of the entity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438